Citation Nr: 1513912	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-49 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1988 under honorable conditions.  The Veteran also served on active duty from April 1988 to February 1989; however, he was discharged under other than honorable conditions for that period of service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During VA treatment in February 2013, the Veteran stated that he was followed by the University of California at San Diego Medical Center (UCSD) for CPAP and sinus issues.  The only record from UCSD is an April 2010 sleep apnea evaluation.  Therefore, additional development is required in this case to obtain the Veteran's private treatment records.  

The Veteran argues that his diagnosed sleep apnea is caused by his service-connected deviated septum.  He was afforded a VA examination in August 2012.  The examiner opined that the Veteran's permanent hypertrophy of the turbinates/rhinitis and his obstructive sleep apnea (OSA) are two independent processes because the repair of the deviated septum did not prevent or affect the development of his sleep apnea.  The examiner failed to consider the Veteran's report during the July 2009 VA examination that following his recent septorhinoplasty he was able to use the CPAP mask better and slept through the night.  Also, the examiner did not provide an opinion as to whether the Veteran's service-connected deviated septum with turbinate hypertrophy and rhinitis aggravated his OSA.  Finally, the examiner did not address whether or not the Veteran's sleep apnea is directly related to his active duty service.  As the examiner based the opinion on an inaccurate history and failed to provide an opinion regarding aggravation by a service-connected disability, the Board finds it necessary to remand the claim for another VA examination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  With any necessary cooperation from the Veteran, attempt to obtain relevant records of all medical care from private providers who treated the Veteran for his claimed sleep apnea, including treatment records from University of California at San Diego Medical Center.  After securing the necessary release, obtain these records.  If these records are not available, a negative reply is required.

2.  Thereafter, schedule the Veteran for a VA examination to determine if the Veteran's sleep apnea is caused or aggravated by the service-connected deviated septum with turbinate hypertrophy and rhinitis.  The claims file must be made available to the examiner for review.   

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea was incurred during or is otherwise related to his military service.

If the examiner finds that it is less likely than not that the current sleep apnea was incurred during or is otherwise related to the Veteran's military service, the examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is caused or aggravated by his deviated septum with turbinate hypertrophy and rhinitis.  The examiner must address both causation and aggravation.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation of sleep apnea by service-connected deviated septum with turbinate hypertrophy and rhinitis is found, the examiner must attempt to determine a baseline level of severity of sleep apnea prior to aggravation by the service-connected deviated septum with turbinate hypertrophy and rhinitis.

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran, to include any lay testimony regarding symptoms such as snoring or gasping for breath at night.  

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

3.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




